              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

BARENEISE DIXON,                             )
                                             )
       Plaintiff,                            )
                                             )
v.                                           ) CIVIL ACTION 18-0388-WS-M
                                             )
CITY OF MOBILE, et al.,                      )
                                             )
       Defendants.                           )

                                          ORDER
       Although the complaint was filed on September 6, 2018, the file fails to
reflect service of process on any of the defendants. The plaintiff was ordered to
show cause, on or before December 21, 2018, why this action as to each defendant
should not be dismissed without prejudice pursuant to Rule 4(m). (Doc. 5). The
plaintiff failed to respond. Accordingly, this action is dismissed without
prejudice pursuant to Rule 4(m).


       DONE and ORDERED this 3rd day of January, 2019.


                                          s/ WILLIAM H. STEELE
                                          UNITED STATES DISTRICT JUDGE
